                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 WILLIE WASHINGTON,
                                              Case No. 2:20-cv-10149
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 JOHN DOE, et al.,

             Defendants.
                                  /

                OPINION AND ORDER PARTIALLY
             DISMISSING COMPLAINT AND DIRECTING
        SERVICE UPON THE REMAINING DEFENDANTS AS TO
      THE REMAINING CLAIM BY THE UNITED STATES MARSHALS

      On January 22, 2020, Plaintiff Willie Washington, a state prisoner

incarcerated at the Brooks Correctional Facility in Muskegon, Michigan, filed a pro

se complaint pursuant to 42 U.S.C. § 1983. ECF 1. He alleged violations of his Eighth

Amendment right against cruel and unusual punishment stemming from inadequate

medical care and from an alleged assault by jail officials. Id. Washington is permitted

to proceed in the present case without prepaying fees or costs ("IFP"). ECF 4.

      For the following reasons, the Court will dismiss Washington's claims alleging

inadequate medical care and direct the United States Marshals to serve his complaint

upon the remaining Defendants Macomb County and the four unnamed jail officials

allegedly involved in the assault at the Macomb County Jail. In order to effectuate

service upon the unnamed Defendant jail officials, Washington is ordered to properly

identify these four Defendants so service upon them may be effectuated.




                                          1
                                   BACKGROUND

      Washington brought his prisoner civil rights action against Macomb County

and various prison staff personnel, including doctors, nurses, and prison officials. Id.

at 9. During the relevant times, Washington was incarcerated in Macomb County

Jail. ECF 1, PgID 6. He was taken into custody on or about January 30, 2018, and

his claims allegedly occurred from that date until May 2, 2018. Id. He alleged two

broader incidents that violated his Eighth Amendment rights: inadequate medical

care and an assault by prison officials in his cell. Id. at 10–18.

      As to the claims of inadequate medical care, Washington alleged that prior to

being taken into custody, he had an ongoing heart condition and high blood pressure

and had recently had some complications relating to his condition. Id. at 10. He also

informed the nurse completing his booking protocol about his illness and his need for

various daily prescriptions, for which the nurse called his pharmacy to determine the

exact names of the drugs he needed. Id. But despite providing notice of his needed

medications, he did not receive any for at least two days. Id. at 11. And when he

finally did receive some medications, they were not the same prescriptions he had

been taking previously. Id. On the several occasions that nursing staff would

administer the daily medication, they would check Washington's blood pressure and

heart rate. Id. And Washington alleged that each time, his blood pressure would be

"extremely high" but that the nursing staff and prison doctors would not do anything

other than tell him to give it time for the medication to take effect. Id. Washington




                                            2
alleged that his blood pressure never stabilized and that no one would change his

medication to fix it. Id. at 11–12.

       He then alleged that he began to feel lightheaded and dizzy and requested

medical attention through various means via the jail's systems and policies. Id. at

12–13. Washington alleged that his high blood pressure continued and he had the

same symptoms of lightheadedness and dizziness off and on for two to three months.

Id. at 14. On May 2, 2018, the day that he was due in court, Washington alleged that

he could no longer stand up and that, upon a check-up by the prison doctor, his heart

rate was determined to be extremely low and decreasing and he was sent to the

emergency room. Id. at 14–15. At the emergency room, Washington alleged that the

doctor stated that he had been given medication that was affecting his heart rate. Id.

at 16. He was "cleaned" of that medication, treated for an RCA clog, and then released

back to the jail. Id.

       As to the assault allegations, Washington claims that upon his return from the

emergency room, jail staff threw him to the ground, kneed him in the side, and

smacked his eye glasses off his face. Id. The officers began calling him offensive slurs

and names and dragged him into his cell where they continued to assault him. Id. at

16–17. After the officers left his cell, another officer and a nurse came in and checked

his blood pressure, which was again abnormally high. Id. at 17. Because Washington

feared for his life and feared he would have another heart attack, he filed a grievance

related to the assault. Id. To his knowledge, no action has been taken against the

officials. Id.




                                           3
                                    DISCUSSION

      The Court screens IFP complaints and must dismiss a case if it fails to state a

claim on which relief may be granted. 28 U.S.C. § 1915(e)(2). The Court liberally

construes pro se-litigant filings, and dismissal of a case is appropriate only when the

"claim is based on an indisputably meritless legal theory." Wilson v. Yaklich, 148 F.3d

596, 600 (6th Cir. 1998) (internal quotations and citation omitted). "In determining

whether a complaint states a claim, a court must construe the complaint in a light most

favorable to the plaintiff [and] accept all factual allegations as true[.]" Goldman v.

Consumers Credit Union, No. 17–1700, 2018 WL 3089811, at *3 (6th Cir. Feb. 14, 2018)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).

      As an initial matter, the allegations seem to have occurred while Washington

was in pretrial detention, not while he was incarcerated as a convicted prisoner. The

Eighth Amendment prohibition against cruel and unusual punishment therefore has

no application because it only applies to those convicted of crimes. See Butler v.

Jewell, 869 F.2d 1488 (Table) (6th Cir. 1989) (citing Bell v. Wolfish, 441 U.S. 520, 535

n.16 (1979). But the protection afforded under the Eighth Amendment is available to

pretrial detainees under the Fourteenth Amendment's Due Process Clause. See id.

(citing Whitley v. Albers, 475 U.S. 312 (1986)). The Court will therefore construe

Washington's claims as under the Fourteenth Amendment.




                                           4
      The analysis of a pretrial detainee's claim of cruel and unusual punishment

under Fourteenth Amendment due process is substantially the same as a convicted

prisoner's claim under the Eight Amendment. See Miller v. Calhoun Cnty., 408 F.3d

803, 812 (6th Cir. 2005). The Eighth Amendment imposes duties on prison officials to

"ensure that inmates receive adequate food, clothing, shelter, and medical care," and

to "'take reasonable measures to guarantee the safety of the inmates.'" Farmer v.

Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526–27

(1984)). A violation of the Eighth Amendment is, however, only cognizable when two

requirements are met: (1) the deprivation alleged must be objectively "sufficiently

serious," i.e., a prison official's actions or omissions must result in the denial of the

"minimal civilized measure of life's necessities;" and (2) "a prison official must have a

"sufficiently culpable state of mind"—"deliberate indifference" to inmate health and

safety." Id. at 834 (internal citations omitted).

I.    Medical Indifference Claim

      Washington first claims that four jail officials and medical staff were

indifferent to his medical needs because they prescribed him the wrong medications

for his heart condition and hypertension. Generally, a complaint that jail medical

staff was negligent in diagnosing or treating a medical condition of a prisoner does

not state a valid claim of medical mistreatment under the Eighth Amendment. Estelle

v. Gamble, 429 U.S. 97, 106 (1976). "[M]edical malpractice does not become a

constitutional violation merely because the victim is a prisoner." Id. at 106. An Eighth

Amendment claim of deliberate indifference must be supported by more than mere




                                            5
negligence. See Harrison v. Ash, 539 F.3d 510, 522 (6th Cir. 2008). Thus, "[w]hen a

[medical professional] provides treatment, albeit carelessly or inefficaciously, to a

prisoner, he has not displayed a deliberate indifference to the prisoner's needs, but

merely a degree of incompetence which does not rise to the level of a constitutional

violation." Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001).

      Here, Washington does not allege that Defendants completely ignored his

medical condition but only appears to disagree with the course of treatment and

raises claims housed more in malpractice. "A disagreement with a course of medical

treatment does not rise to the level of a federal constitutional claim under the Eighth

Amendment." Rhinehart v. Scutt, 894 F.3d 721, 744 (6th Cir. 2018). Instead, "'forms

of treatment' are generally 'a classic example of a matter for medical judgment' that

'does not represent cruel and unusual punishment.'" Id. at 744–45 (quoting Estelle,

429 U.S. at 107)). Washington's claim against the jail medical personnel amounts to

no more than a medical malpractice claim which is non-cognizable in a § 1983 action.

See Rumsey v. Martin, 28 F. App’x. 500, 501-02 (6th Cir. 2002). The Court will

therefore dismiss the medical indifference claim.

II.   Assault Claim

      Washington's assault claims, on the other hand, meet the two-prong test under

the Eighth Amendment at the initial pleadings stage. He alleged that jail officials,

unprovoked, called him offensive slurs and names, slammed him to the ground, and

beat him—a seemingly malicious use of force. See Hudson v. McMillian, 503 U.S. 1,

8–9 (1992). Taking the allegations in the light most favorable to Washington, he has




                                          6
sufficiently pleaded his claims for violations of his right to be free from cruel and

unusual punishment as a pretrial detainee under the Fourteenth Amendment. His

assault claim may therefore proceed against Macomb County and the unnamed

Defendant jail officials.

      But Washington must adequately identify the Defendant jail officials before

the summons and complaint may be served on them. When a plaintiff is proceeding

IFP, as Washington is, the Court bears the responsibility for issuing Plaintiff's

process to a United States Marshals, who in turn must effectuate service upon

Defendants once Plaintiff has properly identified them in the complaint. See Byrd v.

Stone, 94 F.3d 217, 219 (6th Cir. 1996); Fed. R. Civ. P. 4(c)(2); 28 U.S.C. § 1915(d).

Although courts generally do not favor use of "John/Jane Doe" placeholders, where

the identity of a party is unknown prior to the filing of a complaint, courts generally

allow a plaintiff to identify the unknown defendant through discovery, unless it is

clear that discovery would not uncover the identities of the defendants. See Yates v.

Young, 772 F. 2d 909 (Table), No. 1985 WL 13614, *2 (6th Cir. Aug. 28, 1985) (citing

Schiff v. Kennedy, 691 F.2d 196 (4th Cir. 1982); Gillespie v. Civiletti, 629 F.2d 637

(9th Cir. 1980)).

      The Court is satisfied that, through discovery, the identities of the unnamed

Defendants involved in the alleged assault could be revealed. The Court will therefore

order Washington to diligently work to identify unnamed Defendants five through

eight and will direct the United States Marshals to serve the appropriate papers on




                                          7
Defendant Macomb County and upon unnamed Defendants five through eight once

they are properly identified.

                                     ORDER

      WHEREFORE, it is hereby ORDERED that the complaint is PARTIALLY

DISMISSED. Washington's claims against Defendant Macomb County and

unnamed Defendants two through four relating to inadequate medical care are

DISMISSED. His claims against Defendant Macomb County and unnamed

Defendants five through eight relating to the assault by jail officials may

CONTINUE.

      IT IS FURTHER ORDERED that Washington shall properly IDENTIFY

unnamed Defendants five through eight.

      IT IS FURTHER ORDERED that the United States Marshals shall SERVE

the appropriate papers in this case on Defendant Macomb County, and upon

unnamed Defendants five through eight once they are properly identified, without

prepayment of costs for such service. The Marshals may collect the usual and

customary costs from Washington after effecting service.

      SO ORDERED.

                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: February 20, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 20, 2020, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager



                                         8
